Title: To George Washington from Thomas Addenbrooke, 16 December 1771
From: Addenbrooke, Thomas
To: Washington, George



at Coalbrookdale near Shiffinallin Shropshire England 16th December 1771
Sir

I have been Informd by My Mother and by some papers in my Custody find that my Grandfather’s Mother a young Widdow her name Broadhurst, Married a Gentleman Called Collonel Washington of Virginia, one of your Ancestors. if so I have the

Honour of being a relation to you, which makes me take the Liberty to Trouble you with an Enquiry after an Estate which belonged to my Grandfather, and An Estate left my Mother and her Sisters by their Unkle Gerrard Broadhurst After the Death of my Grandfather the Daughters sent one Penson to Virginia to Manage their Affairs and imprudently Trusted him with their Writeings. he for Some Years made them regular remittances Afterwards took no Notice of their Affairs, by what I can learn kept possession as his Own, as the Estate I believe Joyns to yours shall take it as the Greatest favour you woud inform me of the Situation of the Estate and Pensons heirs, and if you think the Estate is recoverable I am the only representative of the Family of Broadhurst, My Grandfather left Virginia at the Age of 9 Years to take Possession of some Effects left him by an Unkle in Shropshire in England—as I am Unacquainted With any body in Virginia beg you Will Excuse the Trouble I give you in this Affair, the favour of an Answer of this will be gratefully Acknowledged by Sir Your Most Obedient Humble Sert To Comd

Thos Addenbrooke

